IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2486 Disciplinary Docket No. 3
                                :
                 Petitioner     :            No. 134 DB 2017
                                :
           v.                   :            Attorney Registration No. 92366
                                :
RAUL I. JAUREGUI,               :            (Philadelphia)
                                :
                 Respondent     :


                                        ORDER

PER CURIAM
      AND NOW, this 1st day of August, 2019, on certification by the Disciplinary Board

that Respondent, who was suspended on consent for a period of one year, has filed a

verified statement showing compliance with the Order of Suspension and Pa.R.D.E. 217,

Respondent is reinstated to active status.